UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-153111 Shengrui Resources Co. Ltd. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 270 – 11331 Coppersmith Way Richmond, British Columbia, Canada V7A 5J9 (Address of principal executive offices) (604) 214-7706 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesþ No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court.Yes oNo o APPLICABLE ONLY TO CORPORATE ISSUERS: As of September 14, 2009 the registrant’s outstanding common stock consisted of 5,456,400 shares. Table of Contents PART IFINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 Item 4T. Controls and Procedures 9 PART II – OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The unaudited interim financial statements of Shengrui Resources Co. Ltd. (formerly known as Double Halo Resources Inc.) follow.All currency references in this report are to US Dollars unless otherwise noted. Table of Contents Balance Sheets F-2 Statement of Operations and Comprehensive Loss F-3 Statement of Cash Flows F-4 Statements of Stockholders' Equity (Deficiency) F-5 Notes to the Financial Statements F-6 3 SHENGRUI RESOURCES CO. LTD. (Formerly Double Halo Resources Inc.) (An Exploration Stage Company) BALANCE SHEETS (Expressed in US Dollars) As at July 31, 2009 July 31, 2009 October 31, 2008 ASSETS Current Cash and cash equivalents $ $ Exploration advances - Oil and gas properties (Note 3) - $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 4) SHAREHOLDERS' EQUITY Capital stock - 100,000,000 shares authorized, $0.0001 par value, 5,456,400 shares issued and outstanding (October 31, 2008 - 5,456,400) (Note 5) Additional paid-in capital Deficit ) $ $ Nature and continuance of operations (Note 1) Subsequent events (Note 9) UNAUDITED See accompanying Notes to the Financial Statements F-1 SHENGRUI RESOURCES CO. LTD. (Formerly Double Halo Resources Inc.) (An Exploration Stage Company) STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in US Dollars)
